DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 4-12, and 14-25 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jared Howenstine on 6/13/22.

The application has been amended as follows:
In the Claims:
Claim 2: The method of claim [[1]] 24, wherein the normalizing of the gas concentration, gas composition, and/or gas ratio is by a function of both rate of penetration and caliper; and the reservoir property is determined from the normalized gas ratio.

Claim 4: The method of claim [[1]] 24, further comprising determining a region of interest of a reservoir based on the reservoir property, wherein the adjusting of the drilling direction is performed to maintain the wellbore within the region of interest.

Claim 5: The method of claim [[1]] 24, further comprising continuously monitoring the gas concentration, gas composition, and/or gas ratio and the reservoir property to confirm the drilling direction.

Claim 6: The method of claim [[1]] 24, further comprising:
combining the reservoir property with at least one of resistivity data, gamma ray data, image data, density data, nuclear magnetic resonance data, and porosity data to create combined data; and
adjusting the drilling direction based on the combined data.

Claim 7: The method of claim [[1]] 24, further comprising combining the determined reservoir property with formation dip information and adjusting the drilling direction based on the determined reservoir property and the formation dip information.

Claim 8: The method of claim [[1]] 24, wherein the drilling direction is based on a well plan and the adjusting further comprises an adjustment of the well plan.

Claim 10: The method of claim [[1]] 24, wherein the reservoir property further comprises at least one of porosity, zone information, fluid contacts, connectivity, and a fracture.

Claim 11: A system for controlling a drilling operation, the system comprising:
a drilling tool in a wellbore arranged to perform the drilling operation, the drilling operation having a drilling direction, wherein drilling mud is conveyed from the earth surface to the drilling tool and returned to the earth surface;
a mud logger configured to receive the drilling mud when it returns to the earth surface and operable to obtain gas concentration, gas composition, and/or gas ratio from the drilling mud that returns to the earth surface;
a control unit configured to normalize the gas concentration, gas composition, and/or gas ratio by a function of rate of penetration or caliper and determine a reservoir property from the normalized gas concentration, gas composition, and/or gas ratio, wherein the reservoir property comprises at least [[both]] one of a hydrocarbon saturation and a permeability index; and
one or more geosteering components located at at least one of the surface and downhole configured to adjust the drilling direction based on the determined reservoir property.

Claim 12: The system of claim 11, wherein the control unit is configured to:
normalize the gas concentration, gas composition, and/or gas ratio by [[both]] a function of both rate of penetration and caliper; and
determine the reservoir property from the normalized gas concentration, gas composition, and/or gas ratio.

Claim 15: The system of claim 11, wherein the control unit is configured to continuously monitor the gas concentration, gas composition, and/or gas ratio and the reservoir property to confirm the drilling direction.

Claim 23: The [[method]] system of claim 12, wherein the reservoir property further comprises at least one of porosity, fluid type, zone information, fluid contacts, connectivity, and fracture.

Claim 24: A method for controlling a drilling operation, the method comprising:
conveying a drilling tool from the earth surface into a wellbore and operating the drilling tool to drill in a drilling direction, wherein drilling mud is conveyed from the earth surface to the drilling tool and returned to the earth surface;
receiving the returned drilling mud at a mud logger at the earth surface and obtaining gas concentration, gas composition, and/or gas ratio at the earth surface from the drilling mud using the mud logger;
normalizing the gas concentration, gas composition, and/or gas ratio by a function of rate of penetration or caliper;
determining a reservoir property from the normalized gas concentration, gas composition, and/or gas ratio, wherein the reservoir property comprises at least one of a hydrocarbon saturation and a permeability index; and
adjusting the drilling direction based on the determined reservoir property.

Claim 25: A method for controlling a drilling operation, the method comprising:
conveying a drilling tool from the earth surface into a wellbore and operating the drilling tool to drill in a drilling direction, wherein drilling mud is conveyed from the earth surface to the drilling tool and returned to the earth surface;
receiving the returned drilling mud at a mud logger at the earth surface;
obtaining gas information at the earth surface from the drilling mud using the mud logger, wherein the gas information comprises one of (i) a gas ratio, (ii) a gas ratio and a gas concentration, (iii) a gas ratio and a gas composition, or (iv) a gas ratio, a gas concentration, and a gas composition;
normalizing at least a part of the gas information by a function of rate of penetration or caliper;
determining a reservoir property from the normalized gas information, wherein the reservoir property comprises at least both a saturation and a permeability index; and
adjusting the drilling direction based on the determined reservoir property.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious the combination of receiving the returned drilling mud at a mud logger at the surface, obtaining gas information from the mud logger, normalizing/scaling the gas information by a function or rate of penetration or caliper, determining a reservoir property from the normalized/scaled gas information, wherein the reservoir property comprises at least one of a saturation and/or permeability index, and adjusting the drilling direction based on the determined reservoir property.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hopwood et al. US7775297 teaches normalization of parameters by normalizing/scaling data to ROP controller 50.
Zamfes US6715347 teaches calculating saturation and permeability index.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	6/14/22